Citation Nr: 0938929	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1998 to September 
1998 and from February 2003 to April 2004.  He received the 
Global War on Terrorism Expeditionary Medal and the Global 
War on Terrorism Service Medal.  He served in Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.  

In March 2008, the Veteran testified before a RO Decision 
Review Officer in Des Moines, Iowa.  A transcript of that 
hearing is of record.

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDING OF FACT

Throughout the rating period on appeal, from February 28, 
2007, the Veteran's PTSD has been manifested by complaints of 
poor sleep, irritability, crying spells, and poor 
concentration; productive of occupational and social 
impairment of no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.126, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

Because the December 2007 rating decision granted the 
Veteran's claim for service connection for PTSD, such claim 
is now substantiated.  His filing of a notice of disagreement 
as to the December 2007 determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the Veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A.
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The June 2008 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant diagnostic code (DC) for rating the 
PTSD at issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above that assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
some of the Veteran's service treatment records (STRs), his 
service personnel records, and numerous VA examination and 
treatment reports.  The claims file also contains an August 
2007 formal finding on the unavailability of a portion of the 
Veteran's STRs.  The Board finds that all appropriate efforts 
have been made to attempt to obtain these records and no 
further action is necessary in this regard.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claim, to include his testimony at two hearings.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  

VA examinations and clinical opinions with respect to the 
issue on appeal were obtained in November 2007 and April 
2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations and 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the VA medical 
records in the Veteran's claims file, as well as interviews 
with the Veteran.  The reports of the VA examinations provide 
findings relevant to the criteria for rating the disability 
at issue, and provide a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Applicable Law

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or where the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  The VA Schedule rating formula 
for mental disorders reads in pertinent part as follows:

50 percent -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent-- Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 61 to 70 indicates the examinee has 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to his claim.

When, as here, at least a portion of the service records 
cannot be located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the threshold 
for allowance of a claim is not lowered.  Russo v. Brown, 9 
Vet. App. 46 (1996).  In the present claim, the Veteran has 
been awarded service connection and is appealing an initial 
rating effective from February 2007; therefore, the Board 
finds that any missing STRs from 2003 and 2004 are probative 
of the history of the disability at issue.

Service connection has been established for PTSD with an 
initial evaluation of 30 percent assigned, effective from 
February 28, 2007.  The Veteran asserts that an initial 
evaluation in excess of 30 percent is warranted for his 
service-connected PTSD.  After reviewing the evidence of 
record, the Board finds that the Veteran's disability picture 
is appropriately reflected by the 30 percent evaluation 
through the entirety of the rating period on appeal.  

The competent evidence fails to reveal communication 
difficulties.  The reports of the November 2007 and April 
2008 VA examinations reflect that the Veteran's speech was 
logical and related with no indication of hallucinations, 
delusions, or formal thought disorder.  He had no flight of 
ideas and no loosening of associations.  He was oriented 
times three, with adequate memory and concentration for 
purposes of the interview.  2007 and 2008 VA mental health 
notes also reflect that his speech was within normal limits.

With regard to panic attacks, there is no clinical evidence 
of record that the Veteran suffers from panic attacks; 
moreover, the Veteran has not averred that he suffers from 
such attacks.

Regarding comprehension skills and memory, the Veteran avers 
that he does not learn things as quickly as he used to; 
however, there is no clinical evidence of record that he has 
comprehension problems or memory problems.  The evidence 
reflects that the Veteran works full time, has been employed 
for two years at the same company, and commutes by car to his 
employment.  In addition, April 2007, May 2007, January 2008, 
and April 2008 VA mental health notes reflect that the 
Veteran's speech, thought process, associations, thought 
content, insight and judgment, and fund of knowledge were all 
within normal limits.  

The VA examination and mental health note records also 
reflect that the Veteran had appropriate personal appearance 
and hygiene, was attempting to maintain physical fitness by 
working out at a gym daily or twice a week, and was 
attempting to eat more nutritiously.  He did his own yard 
work, housework, and preparation of meals, although after his 
divorce, he stated he neglected his chores.  The reports 
reflect that he is capable of managing all his own basic 
activities of daily living.

Regarding occupational impairment, the Veteran has been 
employed for more than 2 years by the same company and 
testified that he hopes to continue working.  Although he has 
averred that he has some difficulty learning new things at 
work, there is no evidence of record that he is unable to 
perform his job satisfactorily.  The examiner noted in the 
April 2008 VA examination report that the Veteran would 

. . .  show occasional decreases in work 
efficiency or intermittent periods of 
inability to perform occupational tasks due 
to his service-connected posttraumatic 
stress disorder signs and symptoms, but 
generally satisfactory functioning with 
regard to routine behavior, self care, and 
conversation.  As for example, if the 
Veteran were required to work at close 
quarters with others in a situation that 
called for direct collaboration and 
teamwork, or if he were under very intense 
supervision, then it is likely that his 
anger and impatience would flare up to the 
point that they would interfere with his 
job capabilities.  

The Board notes that the Veteran is employed as a factory 
worker.  

Regarding social impairment, the Veteran married in June 2006 
and divorced in approximately 2007.  The Veteran testified 
that he distrusts women since his wife left him, and is not 
dating.  The April 2008 VA examination report reflects that 
he apparently gets along "okay" with other gym patrons but 
that his male fellowship is confined to relatives coming over 
to watch ballgames, and one male friend with whom he keeps in 
touch.

With regard to disturbances of motivation and mood, the 
Veteran has also averred that he gets angry at times; 
however, he acknowledged that he has never been arrested.  
The November 2007 VA examiner opined that the Veteran has 
adjustment disorder with depressed mood and that his 
depressive symptoms were exacerbated since the departure of 
his spouse.  In April 2008, the same examiner opined that the 
Veteran's depressive mood problem is not secondary to, or 
part of, his PTSD.  

The Board acknowledges that the Veteran has some difficulty 
with his sleep pattern; however, a 30 percent evaluation is 
appropriate for the Veteran's symptoms.  In sum, the evidence 
of record does not demonstrate that the Veteran's PTSD 
symptomatology warrants an evaluation in excess of 30 
percent.  

GAF Scores

A May 2007 psychology note reflects a GAF score of 65 by 
social worker, E. O-M.  As noted above, a GAF score of 61 to 
70 indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.

An October 2007 VA mental health note reflects that Dr. 
D.L.B. assigned a GAF score of 45 for the Veteran's PTSD and 
depression.  Dr. D.L.B. noted that the Veteran had good 
grooming and that this speech was clear, concise, goal 
directed, and non pressured.  He noted that the Veteran was 
eating well, and that his mood appeared stable and not 
depressed.  His concentration was noted to be normal.  His 
ability to make decisions was not impaired.  His self esteem, 
self confidence, insight, interest in activities, and 
judgment were good.  It was further noted that no signs of 
delusional or psychotic thinking, homicidal ideation, 
suicidal ideation, hypomania, or manic behavior were 
observed.

November 2007 and April 2008 VA examination reports reflect a 
GAF score of 48.  The examiner noted that this score includes 
a substance abuse diagnosis.  He also noted that it was 
significantly lower than the May 2007 examination; however, 
he noted that since the earlier examination, the Veteran's 
wife had left him.  The November 2007 VA examiner also noted 
that it appears that approximately one-half of the social and 
industrial impairment reflected by the GAF score of 48 may 
properly be regarded as arising from a likely service-
connected PTSD, whereas the remainder would seem to have more 
to do with the Veteran's substance use problem and adjustment 
disorder.  

While a GAF score of 41 to 50 indicates the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning, a GAF score is not 
dispositive of the issue on appeal, and must be considered in 
conjunction with the overall objective evidence of record.  
For the reasons outlined above, the Board finds that the 
clinical findings of record are consistent with the currently 
assigned 30 percent initial rating.

A January 2008 VA mental health note, by Dr. Z., reflects 
that the Veteran has a GAF score of 55.  A GAF score of 51 to 
60 indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
This is consistent with the evidence of record and the 
currently assigned 30 percent initial rating.

Conclusion

The Board finds that the Veteran's PTSD disability picture 
more nearly approximates the criteria required for the 
presently assigned 30 percent, and that a higher rating is 
not warranted by the evidence of record.  38 C.F.R. § 4.7.  
The evidence does not establish that the Veteran has speech 
impairments, panic attacks more than once a week, difficulty 
in understanding complex commands, impairment of short and 
long-term memory, impaired judgment, or impaired abstract 
thinking.

In addition, with regard to a rating higher than 30 percent, 
the Board finds the Veteran's symptoms do not warrant such a 
rating.  Although, the Veteran has averred that he has 
periods of anger, the only evidence of violence is the 
Veteran's statement that he hit his wife, pushed his wife, 
and once grabbed a neighbor, but that he was not arrested.  
He also stated that he is irritable with coworkers, but that 
such irritability has not led to violence.

There is no evidence of record of obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
grooming.  To the contrary, the record reflects the Veteran 
has a steady full time job, maintains a household, and is 
interested in more nutritious dieting, walking, running, and 
working out at the gym.

As noted above, it is not expected that every single symptom 
within a set of diagnostic criteria be exhibited; however, 
the Veteran does not exhibit the majority of the symptoms 
which would warrant a 50 percent or higher initial rating 
under Diagnostic Code 9411.

The evidence overwhelmingly confirms that the presently 
assigned 30 percent rating most closely approximates the 
Veteran's disability picture throughout the entire rating 
period on appeal.  As a preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e. beyond 
that already contemplated in the assigned evaluation) or 
necessitated any frequent periods of hospitalization, such 
that application of the regular scheduler standards is 
rendered impracticable.  Hence, referral for consideration of 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2008) is not warranted. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


